Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group IV, claim(s) 16, in the reply filed on 8/5/2022 is acknowledged.
2.	Claim(s) 1-3, 5-7, 13-14, and 16-18 will be examined. Claim(s) 4, 8-12, 15, and 19-20 are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 claims the nature of the eluant;” It is unclear/indefinite what the “nature” of the eluant means and/or is trying to claim ownership of.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIDEM et al. (US 20140374614 A1).
     	Regarding claim 1, HIDEM discloses a radioisotope elution system (abstract) (fig. 1a-1d) comprising 
a radioisotope generator (fig. 1d, 21) containing a parent radioisotope [0036] that decays into a daughter radioisotope [0003] [0036], 
a patient line (305p) [0036] for infusing a patient with a daughter radioisotope eluate generated by the generator, 
a pump (33) for pumping an eluant from an eluant reservoir (15) into the generator (21) [0036],  
a controller (fig. 1a, 17) [0054 Note computer 17], and 
a user interface (fig. 1a, 172) [0062],
 wherein the system has at least mechanism [0066-0067] for identifying whether the eluant is a saline solution or not [0066-0067], 
said mechanism comprises at least one of the following:  
a. configurations of the controller (17) for providing instructions to a user to enter an information related to an eluant reservoir [0066-0067] when said eluant reservoir is installed on the system, said information comprising at least one of a bar code number [0066],
b. a liquid parameter detector [0066-0067], wherein the liquid parameter detector that is adapted to detect in the eluant or the eluate at least one of the following parameters: 




v. conductivity [0066], 








(figs. 1a-1d) 
[0003]
[0036]
[0054]
[0062]
[0066-0067].

     	Regarding claim 2, HIDEM discloses that said information is not a bar code [0066 Note RFID].
     	Regarding claim 3, HIDEM discloses that said information comprises at least one of a bar code number [0066 Note bar code reader].
     	Regarding claim 5, HIDEM discloses that the information is entered manually [0066-0067] by a user on the interface (fig. 1a, 172).
     	Regarding claim 7, HIDEM discloses that the instructions are displayed on the user interface (fig. 1a, 172) when an eluant reservoir is installed on the system [0066-0067].  
     	Regarding claim 14, HIDEM discloses that the liquid parameter detector [0066 Note Conductivity Sensor] is adapted to detect the conductivity [0066].
     	Regarding claim 16, HIDEM discloses that the liquid parameter detector [0066 Note Conductivity Sensor] is located in the system in an upstream position with respect to the generator (21) [0066 Note osmolarity or charge detector, which is located just downstream of reservoir 15].
     	Regarding claim 17, HIDEM discloses that the liquid parameter detector [0066 Note osmolarity or charge detector] [0066 Note Conductivity Sensor] is used on a sample of eluant after an eluant reservoir (15) is installed or replaced [0066].  
   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HIDEM et al. (US 20140374614 A1).
     	Regarding claim 13, HIDEM discloses that the controller (17) [0059] [0080] 
[0066 Note error message may be presented on monitor 172 stating that the wrong osmolarity or charge is detected in the eluant supplied by reservoir, indicating an improper solution (Note inclusive of not a saline solution)] 
(reference’s claim 6 Note 6. The system of claim 1, wherein the computer is further configured to prevent a patient infusion procedure if a breakthrough test result exceeds an allowable limit.).
	Though HIDEM does not explicitly disclose the controller preventing the pump from pumping if an improper solution is detected, HADEM’s controller does display an error message [0066] and prevent a procedure due to test results (reference’s claim 6) ), therefore, it would have been obvious (to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications)) that since the controller is displaying an error message/preventing a procedure due to test results, that the controller would not pump an improper solution into a patient.
 
Regarding claim 18, HIDEM discloses that the controller (17) [0059] [0080] 
[0066 Note error message may be presented on monitor 172 stating that the wrong osmolarity or charge is detected in the eluant supplied by reservoir, indicating an improper solution] 
(reference’s claim 6 Note 6. The system of claim 1, wherein the computer is further configured to prevent a patient infusion procedure if a breakthrough test result exceeds an allowable limit.).  
	Though HIDEM does not explicitly disclose the controller preventing the pump from pumping if an improper solution is detected, HADEM’s controller does display an error message [0066] and prevent a procedure due to test results (reference’s claim 6), therefore, it would have been obvious (to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications)) that since the controller is displaying an error message/preventing a procedure due to test results,, that the controller would not pump an improper solution into a patient.

2.	Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over HIDEM et al. (US 20140374614 A1) in view of WAGNER et al. (US 20080277594 A1).
	Regarding claim 6, HIDEM discloses that said information [0066-0067] [0083] 
But HIDEM fails to disclose said information further comprises an expiry date, a batch number, an eluant reservoir, the name of a user who performed said installation, the date of said installation, and/or the time of said installation.       
    	WAGNER, however, discloses a radioisotope elution system that reads information from an eluant supply container (78) via RFID tags (92) [0051] and  
that the information further comprises an expiry date [0051],, a batch number [0051],, an eluant reservoir [0051],, the name of a user who performed said installation [0051],, the date of said installation [0051], and/or the time of said installation [0051],
[0051 Note history of use, specifications, manufacturing information].       
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of HIDEM, with information related to an eluant reservoir supply container, as taught by WAGNER, to use as a substitution and/or in addition to of one known data labelling scheme via RFID for another data labelling scheme via RFID to obtain predictable results (i.e.. to improve one or more of product tracking, process efficiency, and documentation/records relating to the various systems, processes, and devices [0052])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881